DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/18/2022 is acknowledged.
Claims 15-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block et al. (WO2018039645)(Prior art submitted by the applicant on 02/17/2021).
Regarding Claim 1, in Figs. 37A-37C in conjunction with 63A and 63B, Block et al. discloses a semiconductor device, comprising: a first gate conductor 673; a first source-drain region 640 adjacent a first side of the first gate conductor and a second source-drain region 640 adjacent a second side of the first gate conductor; a second gate conductor 6173 below the first gate conductor; a third source-drain region 6440 below the first source-drain region and adjacent a first side of the second gate conductor and a fourth source-drain region 6140 below the second source-drain region and adjacent a second side of the second gate conductor; a first air gap space 3771 between the first source-drain region and a first side of the first gate conductor and a second air gap space 3771 between the second source-drain region and the second side of the second gate conductor; and a planar dielectric layer (ILD in conjunction with Fig. 23) above the first gate conductor.  
Regarding Claim 2, a third air gap space 3771 between the third source-drain region and a first side of the second gate conductor and a fourth air gap space 3771 between the fourth source-drain region and a second side of the second gate conductor.  
Regarding Claim 3, a first channel 610 associated with the first gate conductor 673 and a second channel 610 associated with the second gate conductor 6173. (see Figs. 63A and 63B) 
Regarding Claim 4, the first channel 610 is above the second channel 610 (see Figs. 63A and 63B).  
Regarding Claim 5, comprising an air gap 3771 between the first gate conductor 673 and the second gate conductor 6173.  
Regarding Claim 6, the first channel 610 and the second channel 610 has a nano-ribbon, a fin or a nanowire configuration.  
Regarding Claim 7, a first wiring layer 333 above the first gate conductor 673 and a second wiring layer 334 below the second gate conductor 6173 (see Fig. 3I and 3J)
Regarding Claim 8, in Figs 37A-37c in conjunction with 3I, 3J, 63A and 63B, Block et al. discloses a system, comprising: one or more processing components 350; one or more memory components 350; and one or more semiconductor devices including at least one of the one or more processing components and the one or more memory components, the one or more semiconductor devices including: a first gate conductor 673; a first source-drain region 640 adjacent a first side of the first gate conductor and a second source-drain region 640 adjacent a second side of the first gate conductor; a second gate conductor 6173 below the first gate conductor; a third source-drain region 6440 below the first source-drain region and adjacent a first side of the second gate conductor and a fourth source-drain region 6140 below the second source-drain region and adjacent a second side of the second gate conductor; a first air gap 3771 space between the first source-drain region and a first side of the first gate conductor and a second air gap space 3771 between the second source-drain region and the second side of the first gate conductor; and a planar dielectric layer above the first gate conductor.  
Regarding Claim 9,  a third air gap space 3771 between the second source-drain region 640 and a first side of the second gate conductor 6173 and a fourth air gap space 3771 between the second source-drain region 640 and a second side of the second gate conductor 6173.  
Regarding Claim 10, a first channel 610 associated with the first gate conductor 673 and a second channel 610 associated with the second gate conductor 673.  
Regarding Claim 11, the first channel 610 is above the second channel 610.  
Regarding Claim 12, an air gap 3771 between the first gate conductor 673 and the second gate conductor 6173.  
Regarding Claim 13, the first channel 610 and the second channel 610 has a nano-ribbon, a fin or a nanowire configuration.  
Regarding Claim 14, a first wiring layer 333 above the first gate conductor 673 and a second wiring layer 334 below the second gate conductor 6173 (see Fig. 3I and 3J).
Examiner is including Mannebach 20200411660 as a non-applied pertinent art that teaches replacement of the gate spacers with air gapping in order to reduce parasitic capacitance. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/30/2022